Little v Steelcase, Inc. (2022 NY Slip Op 06406)





Little v Steelcase, Inc.


2022 NY Slip Op 06406


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, LINDLEY, AND WINSLOW, JJ. (Filed Nov. 10, 2022.) 


MOTION NO. (253/22) CA 20-01382.

[*1]DEBORAH A. LITTLE, PLAINTIFF-APPELLANT,
vSTEELCASE, INC., DEFENDANT-RESPONDENT, ET AL., DEFENDANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.